 

Exhibit 10.5

 

CONTINUING GUARANTY OF PAYMENT

 

WHEREAS, James River Group Holdings, Ltd., a Bermuda company (the “Parent”),
directly owns all of the issued and outstanding capital stock of the undersigned
JAMES RIVER GROUP HOLDINGS UK LIMITED, a private limited company incorporated
under the Laws of England and Wales (the “Guarantor”);

 

WHEREAS, the Guarantor directly or indirectly owns 100% of the issued and
outstanding capital stock of James River Group, Inc. (“James River”);

 

WHEREAS, the Parent and JRG Reinsurance Company Ltd., as “Borrowers”; KeyBank
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as “Letter of Credit Issuer”; and certain “Lender”
parties; and certain other parties are the parties to that certain Credit
Agreement of dated June 5, 2013 (as the same heretofore has been and hereafter
may from time to time be amended, supplemented or replaced, the “Credit
Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, inter alia, the Lenders have agreed
to advance Loans (as this and other capitalized terms used herein and not
otherwise defined herein are defined in the Credit Agreement) to the Borrowers
and issue Letters of Credit;

 

WHEREAS, the Guarantor and its subsidiaries, including James River, will receive
substantial benefit from the proceeds of the Loans; and

 

WHEREAS, the Lenders and the Administrative Agent have required that the
Guarantor execute this guaranty of payment (this “Guaranty”) as a condition to
the effectiveness of the Second Amendment;

 

NOW, THEREFORE, in order to induce the Lenders and the Administrative Agent to
enter into the Second Amendment, and in consideration of the benefits to accrue
to the Guarantor by reason thereof, and for other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby represents and warrants to, and covenants and agrees with each
of each Lender, the Letter of Credit Issuer and the Administrative Agent (each a
“Guaranteed Creditor” and, collectively, the “Guaranteed Creditors”) as follows:

 

1.  Guaranty; Guaranteed Obligations.

 

(a)     The Guarantor does hereby irrevocably and unconditionally guarantee to
the Guaranteed Creditors, and each of them, the punctual (i) payment of the full
amount, when due (whether by demand, acceleration or otherwise), of the
principal and interest on each of the notes issued by the Borrowers pursuant to
the Credit Agreement (the “Notes”) and any amendment or supplement thereto
whether now outstanding or hereafter issued (including interest accruing thereon
after the commencement of any case or proceeding under any federal or state

 

   

 

 

bankruptcy, insolvency or similar law (a “Proceeding”) whether or not a claim
for such interest is allowable in such Proceeding (“Post-Petition Interest”))
and (ii) payment and performance of all other Indebtedness and other obligations
of each Borrower under the Credit Agreement and each of the other Loan
Documents, whether now or hereafter existing, due or to become due, direct or
contingent, joint, several or independent, secured or unsecured and whether
matured or unmatured (including Post-Petition Interest ) (all of the liabilities
included in clauses (i) and (ii) of this Paragraph are hereinafter collectively
referred to as the “Guaranteed Obligations”).

 

(b)     This is a guaranty of payment and performance and not of collection and
is the primary obligation of the Guarantor; and the Guaranteed Creditors, and
each of them, may enforce this Guaranty against the Guarantor without any prior
pursuit or enforcement of the Guaranteed Obligations against the Borrowers, any
collateral, any right of set-off or similar right, any other guarantor or other
obligor or any other recourse or remedy in the power of the Guaranteed Creditors
or any of them.

 

(c)     All payments made by the Guarantor under or by virtue of this Guaranty
shall be paid to the Administrative Agent, for the benefit of the Guaranteed
Creditors, at the Payment Office or such other place as the Administrative Agent
may hereafter designate in writing.  The Guarantor hereby agrees to make all
payments under or by virtue of this Guaranty to the Administrative Agent as
aforesaid on demand; provided that all of the Guaranteed Obligations shall
automatically be due and payable in full upon the occurrence of an Event of
Default of the type described in clause (h) or clause (i) of Article 7 of the
Credit Agreement.

 

2.  Waivers.  The Guarantor hereby waives (i) notice of acceptance of this
Guaranty, notice of the creation, renewal or accrual of any of the Guaranteed
Obligations and notice of any other liability to which it may apply, and notice
of or proof of reliance by the Guaranteed Creditors upon this Guaranty, (ii)
diligence, protest, notice of protest, presentment, demand of payment, notice of
dishonor or nonpayment of any of the Guaranteed Obligations, suit or taking
other action or making any demand against, and any other notice to the Borrowers
or any other party liable thereon, (iii) any defense based upon any statute or
rule of law to the effect that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal, (iv)
any defense based upon any Guaranteed Creditor’s administration or handling of
the Guaranteed Obligations, except behavior which amounts to bad faith and (v)
to the fullest extent permitted by law, any defenses or benefits which may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with terms of this Guaranty.

 

3.  Certain Rights of the Guaranteed Creditors.

 

(a)     So far as the Guarantor is concerned, the Guaranteed Creditors may, at
any time and from time to time, without the consent of, or notice to, the
Guarantor, and without impairing or releasing any of the Guaranteed Obligations
hereunder, upon or without any terms or conditions and in whole or in part:

 

 Page 2 of 11 

 

 

1.     modify or change the manner, place or terms of, and/or change or extend
or accelerate the time of payment of, renew or alter any of the Guaranteed
Obligations, any security therefor or any liability incurred directly or
indirectly in respect thereof (including, without limitation, (A) increase or
decrease in the Guaranteed Obligations or the rate of interest on the Guaranteed
Obligations and (B) any amendment of the Guaranteed Obligations to permit any
Guaranteed Creditors to extend further or additional accommodations to the
Borrowers in any form, including credit by way of loan, lease, sale or purchase
of assets, guarantee, or otherwise, which shall thereupon be Guaranteed
Obligations), and this Guaranty shall apply to the Guaranteed Obligations as so
modified, changed, extended, renewed or altered;

 

2.     request, accept, sell, exchange, release, subordinate, surrender, realize
upon or otherwise deal with, in any manner and in any order, (a) any other
guaranty by whomsoever at any time made of the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset or right with respect thereto
and (b) any property by whomsoever at any time pledged, mortgaged or otherwise
encumbered to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset or right with respect thereto;

 

3.     exercise or refrain from exercising any rights against the Borrowers or
against any collateral or others (including, without limitation, any other
guarantor) or otherwise act or refrain from acting;

 

4.     settle or compromise any of the Guaranteed Obligations, and security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of the
Borrowers to creditors of the Borrowers other than the Guaranteed Creditors
when, in the Required Lenders’ sole judgment, it considers such subordination
necessary or helpful in the protection of its interest or the exercise of its
remedies, including, without limitation, the sale or other realization upon
collateral;

 

5.     apply in the manner determined by the Required Lenders any sums by
whomsoever paid or howsoever realized to any of the Guaranteed Obligations,
regardless of what liability or liabilities of the Borrowers remain unpaid; and

 

6.     amend or otherwise modify, consent to or waive any breach of, or any act,
omission or default or Event of Default under the Credit Agreement, the Notes,
any other Loan Document or any agreements, instruments or documents referred to
therein or executed and delivered pursuant thereto or in connection therewith.

 

 Page 3 of 11 

 

 

(b)     Without limiting the generality of paragraph (a), above, the Guarantor
consents that the Guaranteed Creditors may, and authorizes the Guaranteed
Creditors at any time in their discretion without notice demand and without
affecting the indebtedness and liabilities of the Guarantor hereunder, to: (i)
accept new or additional documents, instruments, or agreements relative to the
Guaranteed Obligations, (ii) consent to the change, restructure or termination
of the individual, partnership, or company structure or existence of a Borrower,
the Guarantor, any other guarantor obligor or any Affiliate of a Borrower or the
Guarantor and correspondingly restructure the Guaranteed Obligations, (iii)
accept partial payments on the Guaranteed Obligations, (iv) amend, alter,
exchange, substitute, transfer, enforce, perfect or fail to perfect, waive,
subordinate, terminate, or release any collateral or other guaranties and (iv)
assign the Guaranteed Obligations or any rights related thereto in whole or in
part.

 

3.  Obligations Absolute.  This Guaranty and the obligations of the Guarantor
hereunder shall be valid and enforceable and shall not be subject to limitation,
impairment or discharge for any reason (other than the payment in full of the
Guaranteed Obligations), including, without limitation, the occurrence of any of
the following, whether or not the Guarantor shall have had notice or knowledge
of any of them: (i) any failure to assert or enforce or agreement not to assert
or enforce, or the stay or enjoining by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand of any right,
power or remedy with respect to the Guaranteed Obligations or any agreement
relating thereto or with respect to any other guaranty thereof or security
therefor, (ii) any waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including, without limitation,
provisions relating to Events of Default) of the Credit Agreement, the Notes,
any other Loan Document or any other agreement at any time executed in
connection therewith, (iii) the Guaranteed Obligations or any portion thereof at
any time being found to be illegal, invalid or unenforceable in any respect,
(iv) the application of payments received from any source to the payment of
indebtedness other than the Guaranteed Obligations, even though the Guaranteed
Creditors might have elected to apply such payment to the payment of all or any
part of the Guaranteed Obligations, (v) any failure to perfect or continue
perfection of a security interest in any collateral which secures any of the
Guaranteed Obligations, (vi) any defenses, set-offs or counterclaims which the
Borrowers may allege or assert against the Guaranteed Creditors or any of them
in respect of the Guaranteed Obligations, (vii) the avoidance or voidability of
the Guaranteed Obligations under the Bankruptcy Code or other applicable laws
and (viii) any other act or thing or omission which may or might in any manner
or to any extent vary the risk of the Guarantor as an obligor in respect of the
Guaranteed Obligations.

 

4.  Representations and Warranties.  The Guarantor hereby represents and
warrants to the Guaranteed Creditors that the Guarantor has, independently and
without reliance upon the Guaranteed Creditors and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and the Guarantor has established adequate
means of obtaining from any other obligors on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the financial condition, operations, properties and prospects of such
other obligors.

 

 Page 4 of 11 

 

 

5.  Subrogation.

 

(a)    Any and all rights and claims of the Guarantor against a Borrower or any
of its property arising by reason of any payment by the Guarantor to the
Guaranteed Creditors or any of them pursuant to the provisions of this Guaranty,
shall be subordinate and subject in right of payment to the prior and
indefeasible payment in full of all Guaranteed Obligations to the Guaranteed
Creditors, and until such time the Guarantor shall have no right of subrogation,
contribution, reimbursement or similar right and hereby waives any right to
enforce any remedy the Guaranteed Creditors or the Guarantor may now or
hereafter have against such Borrower, any endorser of any other guarantor of all
or any part of the Guaranteed Obligations of such Borrower and any right to
participate in, or benefit from, any security given to the Guaranteed Creditors
to secure any Guaranteed Obligations.  Any promissory note evidencing such
liability of such Borrower to the Guarantor shall be non-negotiable and shall
expressly state that it is subordinated pursuant to this Guaranty.

 

(b)    All Liens of the Guarantor, if any, whether now or hereafter arising and
however existing, in any assets of a Borrower or any assets securing Guaranteed
Obligations shall be and hereby are subordinated to the rights and interests of
the Guaranteed Creditors in those assets until the prior and indefeasible
payment in full of all Guaranteed Obligations to the Guaranteed Creditors and
termination of all commitments and other financing arrangements between the
Borrowers and the Guaranteed Creditors; provided that the provisions of this
sentence shall not be construed as a waiver or modification of the provisions of
the Credit Agreement restricting the Borrowers’ right to grant or permit Liens
on their respective property.

 

6.  Borrower and Other Guarantor Information.  The Guarantor acknowledges that
the Guarantor is relying upon the Guarantor’s own knowledge and is fully
informed with respect to each Borrower’s financial condition.  The Guarantor
assumes full responsibility for keeping fully informed of the financial
condition of the Borrowers and all other circumstances affecting the Borrowers’
ability to perform their obligations to the Guaranteed Creditors, and agrees
that the Guaranteed Creditors will have no duty to report to the Guarantor any
information that the Guaranteed Creditors or any of them receive about the
Borrowers’ financial condition or any circumstances bearing on the Borrowers’
ability to perform all or any portion of the Guaranteed Obligations, regardless
of whether any Guaranteed Creditor has reason to believe that any such facts
materially increase the risk beyond that which the Guarantor intends to assume
or has reason to believe that such facts are unknown to the Guarantor or has a
reasonable opportunity to communicate such facts to the Guarantor.

 

7.  Losses and Expenses.  The Guarantor hereby agrees to defend, indemnify and
hold harmless each Guaranteed Creditor from and against any losses, costs or
expenses (including, without limitation, reasonable attorneys’ fees and
litigation costs) incurred by such Guaranteed Creditor in connection with any
Guaranteed Creditor’s collection of any sum due hereunder or its enforcement of
its and the other Guaranteed Creditors’ rights hereunder.

 

8.  Payments Net.  All payments made by the Guarantor hereunder will be made
without setoff, counterclaim or other defense.  All such payments will be made
free and clear of, and

 

 Page 5 of 11 

 

 

without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, tax imposed on or measured
by the net income or net profits of any Guaranteed Creditor pursuant to the laws
of the jurisdiction in which such Guaranteed Creditor is organized or the
jurisdiction in which the principal office or applicable lending office of such
Guaranteed Creditor is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Guarantor agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Guaranty, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein.  If any amounts are
payable in respect of Taxes pursuant to the preceding sentence, the Guarantor
agrees to reimburse each Guaranteed Creditor, upon the written request of such
Guaranteed Creditor, for Taxes imposed on or measured by the net income or net
profits of such Guaranteed Creditor pursuant to the laws of the jurisdiction in
which the principal office or applicable lending office of such Guaranteed
Creditor is located and for any withholding of Taxes as such Guaranteed Creditor
shall determine are payable by, or withheld from, such Guaranteed Creditor in
respect of such amounts so paid to or on behalf of such Guaranteed Creditor
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Guaranteed Creditor pursuant to this sentence.  The Guarantor
will furnish to the Administrative Agent, within 30 days after the date the
payment of any Taxes is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by the Guarantor.  The Guarantor agrees to
indemnify and hold harmless each Guaranteed Creditor, and reimburse such
Guaranteed Creditor upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Guaranteed Creditor.  Without prejudice to
the survival of any other agreement of the Guarantor hereunder or under any
other Loan Document, the agreements and obligations of the Guarantor contained
in this paragraph shall survive the payment in full of the Guaranteed
Obligations and all other amounts payable under this Guaranty.

 

9.  Notices.  All notices, requests, demands or other communications hereunder
shall be in writing delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

If to the Guarantor:

 

44 Church Street

P.O. Box 1502

Hamilton HM FX

Bermuda

Attention of Gregg Davis, Chief Financial Officer

(Facsimile No. (441) 278-4588)

 

 Page 6 of 11 

 

 

If to a Guaranteed Creditor:

 

c/o KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention of James Cribbet, Senior Vice President

(Facsimile No. (216) 689-4981)

 

Any notice, request, demand or other communication hereunder shall be deemed to
have been duly given when deposited in the mails, postage prepaid, or in the
case of telecopy notice, when sent, addressed as aforesaid.  The Administrative
Agent and the Guarantor may change the person or address to whom or which
notices are to be given hereunder, by notice duly given hereunder.

 

10.  No Waiver by the Guaranteed Creditors.  No delay on the part of the
Guaranteed Creditors in exercising any of their options, powers or rights, and
no partial or single exercise thereof, whether arising hereunder, under the
Credit Agreement, the Notes, the other Loan Documents or otherwise, shall
constitute a waiver thereof or affect any right hereunder.  No waiver of any
such rights and no modification, amendment or discharge of this Guaranty shall
be deemed to be made by any Guaranteed Creditor or shall be effective unless the
same shall be in writing signed by such Guaranteed Creditor, and then such
waiver shall apply only with respect to the specific instance involved and shall
in no way impair the rights of any other Guaranteed Creditor or of such
Guaranteed Creditor or the obligations of the Guarantor to such Guaranteed
Creditor in any other respect at any other time.

 

11.  Authorization to Debit Account.  If and to the extent payment owed to the
Guaranteed Creditors is not made when due hereunder or within three (3) days
thereafter, the Guarantor hereby authorizes each Guaranteed Creditor to debit
from time to time against any or all of the Guarantor’s general deposit accounts
with such Guaranteed Creditor any amount so due.

 

12.  Payments Final.  Whenever the Guaranteed Creditors shall credit any payment
to the Guaranteed Obligations or any part thereof, whatever the source or form
of payment, the credit shall be conditional as to the Guarantor unless and until
the payment shall be final and valid and indefeasible as to all the
world.  Without limiting the generality of the foregoing, the Guarantor agrees
that if any check or other instrument so applied shall be dishonored by the
drawer or any party thereto, or if any payment by the Guarantor or any proceeds
of collateral so applied shall thereafter be recovered by any trustee in
bankruptcy or anyone else, each Guaranteed Creditor in each case may reverse any
entry relating thereto in its books, and the Guarantor shall remain liable
therefor even if such Guaranteed Creditor may no longer have in its possession
any evidence of the Guaranteed Obligations to which the payment in question was
applied.

 

13.  Governing Law; Service; No Set-off.  This Guaranty and the respective
rights and obligations of the Guaranteed Creditors and the Guarantor hereunder
shall be construed and enforced in accordance with the laws of the State of New
York applicable to contracts made and

 

 Page 7 of 11 

 

 

to be performed wholly within such state.  The Guarantor irrevocably consents
that service of notice, summons or other process in any action or suit in any
court of record to enforce this Guaranty may be made upon the Guarantor by
mailing a copy of the summons to the Guarantor by certified or registered mail,
at the address specified above.  The Guarantor hereby waives the right to
interpose counterclaims or set-offs of any kind and description in any such
action or suit arising hereunder or in connection herewith.

 

14.  Successors and Assigns.  This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and shall inure to the benefit of the Guaranteed
Creditors and their respective successors and assigns.  Without limiting the
generality of the foregoing, each Guaranteed Creditor may assign its rights
under this Guaranty in whole or in part and upon any such assignment, all the
terms and provisions of this Guaranty shall inure to the benefit of such
assignee to the extent so assigned.  The terms used to designate any of the
parties herein shall be deemed to include the successors and assigns of such
parties and the term “Lender” shall include, in addition to such Lender, any
lawful owner, holder or pledgee of a Note or other Obligations or any of them.

 

15.  Final Agreement.  This Guaranty, the Credit Agreement and the other Loan
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements.  There are no unwritten oral agreements between the parties.  All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Guaranty, the Credit Agreement
and the other Loan Documents.  Guarantor acknowledges that it has received
copies of the Notes and all other Loan Documents.

 

16.  Severability; Limitations.

 

(a)    If this Guaranty by the Guarantor is held or determined to be void,
invalid or unenforceable, in whole or in part, such holding or determination
shall not impair or affect the validity and enforceability of any clause or
provision not so held to be void, invalid or unenforceable.  If this Guaranty as
to the Guarantor would be held or determined by a court or tribunal having
competent jurisdiction to be void, invalid or unenforceable on account of the
amount of its aggregate liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the aggregate amount of the
liability of the Guarantor under this Guaranty shall, without any further action
by the Guarantor, the Guaranteed Creditors or any other person, be automatically
limited and reduced to an amount which is valid and enforceable.

 

(b)    Without limiting the generality of paragraph (a), above, the Guarantor,
and by acceptance hereof, the Guaranteed Creditors, hereby confirm that it is
the intention of all such parties that this Guaranty not constitute a fraudulent
transfer or conveyance under the federal Bankruptcy Code, the Uniform Fraudulent
Conveyances Act, the Uniform Fraudulent Transfer Act or similar state statute
applicable to this Guaranty.  Therefore, such parties agree that the Guaranteed
Obligations shall be limited to maximum amount as will, after giving effect to
such maximum amount and other contingent and fixed liabilities of the Guarantor
that are relevant under such laws, and after giving effect to any collections
from, rights to receive contribution

 

 Page 8 of 11 

 

 

from or payments made by or on behalf of any other obligor, result in the
Guaranteed Obligations not constituting a fraudulent transfer or conveyance.

 

17.  Jurisdiction.  This Guaranty is delivered in Cleveland, Ohio, and the
Guarantor (a) hereby irrevocably submits to the jurisdiction of the state courts
of the State of Ohio and to the jurisdiction of the United States District Court
for the Northern District of Ohio, for the purpose of any suit, action or other
proceeding arising out of or based upon this Guaranty or the subject matter
hereof brought by the Guaranteed Creditors or their successors or assigns, (b)
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Guaranty or the subject matter
hereof may not be enforced in or by such court and (c) hereby waives and agrees
not to seek any review by any court of any other jurisdiction which may be
called upon to grant an enforcement of the judgment of any such Ohio state or
federal court.  The Guarantor agrees that its submission to jurisdiction and its
consent to service of process by mail is made for the express benefit of the
Guaranteed Creditors.  Final judgment against the Guarantor in any such action,
suit or proceeding may be enforced in other jurisdictions (a) by suit, action or
proceeding on the judgment or (b) in any other manner provided by or pursuant to
the laws of such other jurisdiction; provided, however, that the Guaranteed
Creditors may at their option bring suit, or institute other judicial
proceedings, against the Guarantor in any state or federal court of the United
States or of any country or place where the Guarantor or its property may be
found.

 

18.  Separate Indemnity.  As a separate, additional and continuing obligation,
the Guarantor unconditionally and irrevocably undertakes and agrees, for the
benefit of the Guaranteed Creditors, that, should any amounts not be recoverable
from the Guarantor under the above provisions of this Guaranty for any reason
whatsoever (including, without limitation, by reason of any provision of the
Credit Agreement or any other Loan Documents being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by the Guaranteed Creditors, any
of their Affiliates, or any other person, at any time, the Guarantor as sole,
original and independent obligor, upon demand by the Administrative Agent or any
other the Guaranteed Creditors, will make payment to the Guaranteed Creditors of
all such obligations not so recoverable by way of full indemnity, in such
currency and otherwise in such manner as is provided in the Credit Agreement or
any other Loan Document.

 

19.  Service.

 

(a)    The Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 9, above.  Nothing in any Loan Document will
affect the right of any Guaranteed Creditor to serve process in any other manner
permitted by law.

 

(b)    The Guarantor hereby irrevocably designates, appoints and empowers
Corporation Service Company, with offices on the Effective Date at 80 State
Street, Albany, New York

 

 Page 9 of 11 

 

 

12207-2543, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summon, notices and documents which may be served in
any such action or proceeding.  If for any reason such designee, appointee and
agent shall cease to be available to act as such, the Guarantor agrees to
designate a new designee, appoint and agent in New York City on the terms and
for the purposes of this provision reasonably satisfactory to the Administrative
Agent.

 

20.  WAIVER OF JURY TRIAL.  THE GUARANTOR AND, BY THEIR ACCEPTANCE OF THIS
GUARANTY, THE GUARANTEED CREDITORS HEREBY IRREVOCABLY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THE CREDIT AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS OR THIS
GUARANTY OR ANY DEALINGS AMONG THEM RELATING TO THE SUBJECT MATTER OF THE CREDIT
AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS OR THIS GUARANTY AND THE
RELATIONSHIPS THEREBY ESTABLISHED.  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other statutory and
common law claims.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY.  In the event of
litigation, this provision may be filed as a written consent to a trial by the
court.

 

[No additional provisions are on this page; the page next following is the
signature page.]

 

 Page 10 of 11 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as fully written above as of this 15TH day of December, 2015.

 

Executed by Signature: /s/ Gregg Davis JAMES RIVER GROUP Print name: Gregg Davis
HOLDINGS UK LIMITED     acting by a director in the presence of:       Witness’
signature: /s/ Kevin Copeland Witness’ name: Kevin Copeland Witness’ address: 18
North Shore Rd   Bermuda Witness’ occupation: CFO JRG RE

 

 Page 11 of 11 

 